DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 July 2020 has been entered.
Claims 1-16 are pending.
Terminal Disclaimer
The terminal disclaimer filed on 13 July 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on U.S. Application Number 15/742,428 has been reviewed and is accepted.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hühn et al. (WO 2010/073117).
Regarding claims 1-3, 5-9, 11, 12, 15 and 16, Hühn et al. disclose a method of processing cocoa beans or nibs comprising the steps of:  (a) adding water to cocoa beans to form a suspension; (b) wet grinding the suspension; (c) heating the ground cocoa bean water suspension to a temperature of 70ºC or less; (d) decanting the heated and ground cocoa bean suspension to obtain a water phase, a fat phase and a solid phase (Abstract, page 5/L6-16, page 10/L8-24, page 13-14/Example 2).  Hühn et al. disclose wherein the fat phase comprises cocoa butter (p. 10/L23-24).  
Hühn et al. also disclose, following separation (i.e. decanting), the solid phase is subjected to a drum dryer (i.e. mixing device) to obtain cocoa solids (i.e. cocoa powder) and aromatics (i.e. cocoa aroma) (i.e. continuously separating fluid from the solid phase obtained in step (d) –p. 6/L14-17, p. 10/L15-16). 
While Hühn et al. disclose a step of continuously separating the fluid components (i.e. water) from the solid phase in a mixing device, i.e. drum dryer, the reference is silent with respect to using the claimed mixing device to complete the step.  
Hühn et al. disclose a process wherein the solid phase is dried in a drum drier to obtain cocoa dry matter (i.e. cocoa powder) and an aroma component (Figure 6, page 5/L 17-19, page 
With regards to claim 5 which requires the step of separating the fluid components from the solid phase be completed by two mixing devices, the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP §2144.04). 
Regarding claim 4, Hühn et al. discloses all of the claim limitations as set forth above.   Given Hühn et al. disclose a process up to step (d) identical to that presently claimed, it necessarily follows the solid phase obtained in step (d) would have a water content as claimed.
Regarding claim 10, Hühn et al. disclose all of the claim limitations as set forth above.  While Hühn et al. disclose drying the solid phase to obtain cocoa solids and an aroma component, the reference is silent with respect to the water content of the cocoa powder obtained in step (e).  The person of ordinary skill in the art before the effective filing date of the present application would have been motivated to adjust, in routine processing, the water content of the cocoa solids (i.e. cocoa powder) product to obtain a product for its intended use and optimum storage stability.  
Regarding claims 13 and 14, Hühn et al. disclose all of the claim limitations as set forth above.  Hühn et al. also disclose a method of making chocolate and the obtained chocolate products, the method comprising the steps of: (a) preparing cocoa beans as set forth above under 
Given Hühn et al. disclose a process to make cocoa powder substantially similar to that presently claimed, it necessarily follows the cocoa powder would display a total polyphenol and water content as presently claimed.  The determination of patentability is based on the recited method and does not depend on the specifics of the apparatus used to execute the method.   
Response to Arguments
Applicant's arguments filed 13 July 2020 have been fully considered but they are not persuasive. 
See Response to Amendment set forth below in paragraph 9.
Response to Amendment
The Declaration under 37 CFR 1.132 filed 13 July 2020 is insufficient to overcome the rejection of claims 1-16  based upon Hühn et al. under 35 U.S.C. 103 as set forth in the last Office action.
Declarant explain the impact of heat exposure on polyphenolic compounds naturally present in cocoa beans (paragraph 7).  
Declarant notes claim 1 of the present invention includes a step to continuously separate the fluid components from the solid phase to obtain cocoa aroma and cocoa powder in a mixing device (paragraph 8).  Declarant also submits, in contrast, Hühn et al. discloses providing a cocoa flavor and/or a cocoa powder by using a drum dryer (paragraph 9).  Declarant submits “[e]xperiments in the development stages of the present invention have shown that the drying 
Declarant notes paragraph [0038] of the present specification and states that the paragraph “describes an actual experiment finding” (paragraph 11-12).  Declarant explains “[m]ultiple attempts to achieve the same degree of roast and grill flavors by drum drying (according to Hühn et al.) as with a five minute-drying step with the mixing device specified in claim 1 inevitably resulted in a reduced yield of polyphenols, antioxidants and /or vitamins”  (claim 12).  Specifically, Declarant submit that the product claims on file define the cocoa powder obtained by the present invention by means of a total polyphenol content of more than 55 mg of ECE (epicatechin equivalents) per gram of defatted dry mass, and a water content of less than 2% by weight (paragraph 13).  On the other hand, Declarant finds that drying the same solid phase with a conventional drum dry up to a target water content of less than 2% by weight, results in a dried cocoa powder less than 55 mg of ECE (epicatechin equivalents) per gram of defatted dry mass (paragraph 14). 
The reported findings are not persuasive.  
Hühn et al. disclose an invention relating to method for processing cocoa beans which utilize water, which is otherwise considered undesirable in cocoa bean processing techniques, and lower processing temperatures (page 2/Summary of Certain Embodiments of the Invention).  Hühn et al. discloses that by using lower processing temperatures, preservation of high quantities or the original or primary components of the cocoa bean is achieved (page 
While Declarant has noted the total polyphenol and moisture content of cocoa powder made by the claimed process and one made using a drum dryer, the specifics of the comparison are not presented.  It is not clear that the results necessarily represent the process of the prior art.  
Moreover, claim 1 does not require a solid phase with a specific moisture or total polyphenol content.  Even if the mixing device of the present invention and the drum drying process of Hühn et al. resulted in products with different moisture and total polyphenol content, it is not clear if these differences are significant to the quality of the final product or are even unexpected.  As Declarant has indicated, the impact of heat exposure on polyphenolic compounds is well understood.  The skilled artisan might expect total phenolic content of cocoa solids to decrease with longer heat exposure (e.g. conventional drum drying processes).  
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874.  The examiner can normally be reached on M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1796



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1796